Citation Nr: 1016463	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Veteran testified before the undersigned 
at a hearing at the RO.   A complete transcript is of record.  


FINDING OF FACT

The Veteran has a verified stressor and a current diagnosis 
of PTSD has been related to his stressor.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the claimed stressor is 
related to combat, the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the alleged 
stressor when the allegation is consistent with the facts and 
circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

The Veteran served on the USS DETROIT from May 1981 to 
October 1983 as a Seaman.  He has claimed that during 
service, he witnessed the shooting down of two Libyan 
aircraft that were incoming toward his ship.  

The RO referred to the "History of the USS DETROIT" found 
at a website on the Internet which noted that the USS DETROIT 
service Sixth Fleet and NATO units participated in the 
missile exercises in the Gulf of Sidra in  which two Libyan 
aircraft were shot down by F-14 Tomcats from the USS Nimitz.  
The RO verified that the Veteran was on the USS DETROIT in 
June 1981 and that while he was onboard, the USS DETRIOT was 
in the Gulf of Sidra when two Libyan aircraft were shot down.  
The RO has conceded that the Veteran's stressor of witnessing 
two Libyan airplanes being shot down occurred and as such it 
has been verified.  

VA treatment records dated beginning in 2006 reveal that the 
Veteran has received treatment for psychiatric complaints.  
(See, VA record of August 2006 finding substance abuse, and 
of October 2006 showing diagnoses of alcohol abuse, history 
of PTSD, depression and panic/anxiety).  

The Veteran was examined by VA in June 2005.  The claims file 
was reviewed.  The Veteran's history was noted.  The Veteran 
reported a stressor in service of witnessing two Libyan 
aircraft being shot down. He underwent a psychiatric 
examination.  The examiner found that the Veteran did not 
meet the criteria for a diagnosis of PTSD and found that he 
had alcohol dependence in remission.  It was stated that the 
Veteran did not meet full DSM-IV criteria for PTSD.  The 
examiner opined that the Veteran did not have PTSD which was 
caused by or a result of witnessing two Libyan aircraft being 
shot down.  The rationale was that the Veteran did not meet 
the full DSM IV criteria for PTSD.  

VA outpatient treatment records show that the Veteran was 
evaluated in January 2010.  He complained of having 
nightmares, anxiety, irritability and panic attacks.  He 
attributed his anxiety symptoms to his exposure to two planes 
being shot down in 1981 when he was aboard a Navy vessel, the 
USS DETROIT.  A background and current psychosocial 
assessment was conducted.  The Veteran described his stressor 
in service of witnessing two incoming Libyan aircraft being 
shot down.  He stated that at that time he feared there would 
be more incoming aircraft and that the ship would sink.  He 
stated that he feared that he was going to die.  The examiner 
noted that this event has been persistently re-experienced by 
the Veteran.  His symptoms were noted.  The diagnostic 
impression was, PTSD; alcohol dependence, in remission.  
Treatment for PTSD was recommended.    

The record reflects a verified in-service stressor related to 
the Veteran's service aboard the USS DETROIT.  Examining 
doctors disagree as to whether a diagnosis of PTSD is 
appropriate. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  

The Board is not bound to accept any opinion (from a VA 
examiner, private physician, or other source) concerning the 
merits of a claim. Hayes v. Brown, 5 Vet. App. 60 (1993). 
Rather, it has a duty to assess the weight or credibility of 
the evidence in the adjudication of the merits. See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board finds that the evidence in this case is in 
equipoise as to whether the Veteran has PTSD.  When reviewing 
both findings, the Board does not find that one diagnosis is 
any more persuasive than the other.  Both were arrived at 
after examining the Veteran.  Both examinations were thorough 
and complete.  These VA findings place the evidence in 
equipoise on the question of whether the Veteran meets the 
criteria for the diagnosis of PTSD in accordance with DSM-IV.  
Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the requirements for a diagnosis of PTSD are 
satisfied. 

Therefore, the Board finds that the Veteran has PTSD.  His 
disorder has been associated with his verified stressor.  
When reviewing the evidence in its totality, as noted above, 
the Board finds that the evidence in this claim is at the 
least in equipoise.  As such, the Board finds that it must 
give the Veteran the benefit of the doubt, and grant his 
claim for service connection for PTSD.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


